UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7055



LAWRENCE EDWARD WILLIAMS,

                                           Petitioner - Appellant,

          versus


GUILLERMO MALDONADO, JR.; JOSEPH BROOKS,

                                           Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-603)


Submitted:   November 30, 2004         Decided:     December 29, 2004


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Edward Williams, Appellant Pro Se. Debra Jean Prillaman,
Assistant United States Attorney, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lawrence Edward Williams, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Williams v. Maldonado, No. CA-03-603 (E.D. Va.

May 26, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -